DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu US 2016/0045108.
Regarding claim 1, Wu teaches a method for operating an electronic device for monitoring health of eyes of a user of the electronic device (para [0003], [0009] and performed by at least one processor (Fig. 6: control module 2) of the electronic device, 
the method comprising: 
identifying an ambient light level around the electronic device (para [0101]); based on identifying that the ambient light level is below a first pre-defined threshold (para [0101]: “ambient light intensity is detected below preset ambient light threshold”), 
identifying a lumen output of at least one content to be displayed on a display of the electronic device at a pre-configured interval (para [0101]: “the electronic device 1 is switched from the working mode to the resting mode. The signal generator 22 will also provide a warning message after a predetermined time period after the ambient light intensity is detected and is below the preset threshold.”; para [0047-0048]: “resting mode’, “working mode”); 

providing an eye health index for the user based on the identified variation in the pupil size of the user (para [0091], [0099] and [0110]). 
Regarding claim 9, Wu teaches an electronic device for monitoring health of eyes of a user (para [0003], [0009] and para [0044]), 
the electronic device (para [0044]) comprising: 
a display (para [0097]: screen display); and 
at least one processor (Fig. 6: control module 2) configured to: 
identify an ambient light level around the electronic device (para [0101]); based on identifying that the ambient light level is below a first pre-defined threshold (para [0101]: “ambient light intensity is detected below preset ambient light threshold”),
 identify a lumen output of at least one content to be displayed on the display at a pre-configured interval (para [0101]: “the electronic device 1 is switched from the working mode to the resting mode. The signal generator 22 will also provide a warning message after a predetermined time period after the ambient light intensity is detected and is below the preset threshold.”; para [0047-0048]: “resting mode’, “working mode”); 
identify a variation in a pupil size of the user based on the lumen output and at least one user profile (para [0099]); and 
provide an eye health index for the user based on the identified variation in the pupil size of the user (para [0091], [0099] and [0110]). 
Regarding claim 20, Wu teaches the electronic device of claim 9, wherein the pre-configured interval is variable (para [0042-0043]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 7, 8, 10, 11, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 1 and 9 above, and further in view of Bonnier et al. US 2021/0134245.
Regarding claim 2, Wu teaches the method of claim 1, except for wherein identifying the lumen output of the at least one content to be displayed includes: identifying a luminance of the at least one content to be displayed and a backlight level; and identifying the lumen output of the at least one content to be displayed based on a relation between the luminance of the at least one content to be displayed and the backlight level. 
In the same field of endeavor, Bonnier teaches wherein identifying the lumen output of the at least one content to be displayed includes: identifying a luminance of the at least one content to be displayed and a backlight level; and identifying the lumen output of the at least one content to be displayed based on a relation between the luminance of the at least one content to be displayed and the backlight level (para [0006], [0023], [0026], [0028, [0029], [0037-0039]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date modify the method of Wu by utilizing the claimed luminance identifying method as taught by Bonnier in order to avoid dazzle or discomfort of the user when the user uses the display.
Regarding claim 3, the combination of Wu and Bonnier teaches the method of claim 2, and Bonnier further teaches wherein the lumen output of the at least one content to be displayed indicates a total light to be emitted from the display and a corresponding luminance variance (see Fig. 2 and para [0029]). 
Regarding claim 5, Wu teaches the method of claim 1, except for further comprising: controlling a brightness setting of the display according to the eye health index for the user. 
In the same field of endeavor, Bonnier teaches controlling a brightness setting of the display according to the eye health index for the user (para [0006], [0007]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wu by utilizing the claimed brightness controlling setting as taught by Bonnier in order to avoid dazzle or discomfort of the user when the user uses the display.  
Regarding claim 7, Wu teaches the method of claim 1, except for further comprising displaying, on the display, at least one recommendation regarding display settings based on the eye health index for the user. 
In the same field of endeavor, Bonnier teaches displaying, on the display, at least one recommendation regarding display settings based on the eye health index for the user (para [0029-0031]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wu by utilizing the claimed display setting base on the eye health index for the user as taught by Bonnier in order for the user prevent signs of eye fatigue (eye strain). 
Regarding claim 8, Wu teaches the method of claim 1, except for further comprising: based on identifying a change in the at least one content to be displayed, identifying a new eye 
In the same field of endeavor, Bonnier teaches based on identifying a change in the at least one content to be displayed, identifying a new eye health index; and displaying, on the display, the at least one content according to the new eye health index (para [0029-0031]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wu by utilizing the claimed display setting base on the eye health index for the user as taught by Bonnier in order for the user prevent signs of eye fatigue (eye strain). 
Regarding claim 10, Wu teaches the electronic device of claim 9, except for wherein the at least one processor is further configured to: identify a luminance of the at least one content to be displayed and a backlight level; and identify the lumen output of the at least one content to be displayed based on a relation between the luminance of the at least one content and the backlight level. 
In the same field of endeavor, Bonnier teaches wherein identifying the lumen output of the at least one content to be displayed includes: identifying a luminance of the at least one content to be displayed and a backlight level; and identifying the lumen output of the at least one content to be displayed based on a relation between the luminance of the at least one content to be displayed and the backlight level (para [0006], [0023], [0026], [0028, [0029], [0037-0039]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date modify the method of Wu by utilizing the claimed luminance identifying method as taught by Bonnier in order to avoid dazzle or discomfort of the user when the user uses the display.
Regarding claim 11, the combination of Wu and Bonnier teaches the electronic device of claim 10, and Bonnier further teaches wherein the lumen output of the at least one content to be displayed indicates a total light to be emitted from the display and a corresponding luminance variance (see Fig. 2 and para [0029]). 
Regarding claim 16, the combination of Wu and Bonnier teaches the electronic device of claim 9, except for wherein the at least one processor is further configured to: control a brightness setting of the display based on the eye health index for the user. 
In the same field of endeavor, Bonnier teaches controlling a brightness setting of the display according to the eye health index for the user (para [0006], [0007]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wu by utilizing the claimed brightness controlling setting as taught by Bonnier in order to avoid dazzle or discomfort of the user when the user uses the display.  
Regarding claim 18, Wu teaches the electronic device of claim 9, except for wherein the at least one processor is further configured to display, on the display, at least one recommendation regarding display settings based on the eye health index for the user. 
In the same field of endeavor, Bonnier teaches displaying, on the display, at least one recommendation regarding display settings based on the eye health index for the user (para [0029-0031]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wu by utilizing the claimed display setting base on the eye health index for the user as taught by Bonnier in order for the user prevent signs of eye fatigue (eye strain).
Regarding claim 19, Wu teaches the electronic device of claim 9, except for wherein the at least one processor is further configured to: based on identifying a change in the at least one 
In the same field of endeavor, Bonnier teaches based on identifying a change in the at least one content to be displayed, identifying a new eye health index; and displaying, on the display, the at least one content according to the new eye health index (para [0029-0031]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wu by utilizing the claimed display setting base on the eye health index for the user as taught by Bonnier in order for the user prevent signs of eye fatigue (eye strain).
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Bonnier as applied to claims 2 and 10 above, and further in view of Bonnier et al. US 2021/0134245.
Regarding claim 4, the combination of Wu and Bonnier teaches the method of claim 2, except for wherein the relation between the luminance of the at least one content to be displayed and the backlight level is identified as at least a part of a lumen model based on machine learning. 
	Wu, Bonnier and Chalom are related with respect display and luminance, and controlling brightness of the display.
	Chalom teaches a display, wherein machine learning is used for identifying the luminance intensity of the image on the display (at least in para [0091]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Wu and Bonnier by utilizing the 
Regarding claim 12, the combination of Wu and Bonier teaches the electronic device of claim 10, but both fails to teach wherein the relation between the luminance of the at least one content to be displayed and the backlight level is identified as at least a part of a lumen model based on machine learning. 
Chalom teaches a display, wherein machine learning is used for identifying the luminance intensity of the image on the display (at least in para [0091]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Wu and Bonnier by utilizing the claimed machine learning as taught by Chalom in order to make proper prediction analysis of the luminance level. 
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1 and 9 above, and further in view of Jung et al. US 2011/0270914.
Regarding claim 6, Wu teaches the method of claim 1, except for further comprising: based on identifying that the ambient light level is below a second pre-defined threshold, displaying at least one tag corresponding to each of the at least one content based on the eye health index, wherein the at least one tag includes at least one of a safe tag, an unsafe tag, and a pre-defined range tag. 
Jung teaches the use of tagging module in order to add some sort of indicator to an item (flag particular item) (para [0114]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wu by utilizing the claimed tagging module as 
Regarding claim 17, Wu teaches the electronic device of claim 9, except for wherein the at least one processor is further configured to: based on identifying that the ambient light level is below a second pre-defined threshold, display at least one tag corresponding to each of the at least one content based on the eye health index for the user, wherein the at least one tag includes at least one of a safe tag, an unsafe tag, and a pre-defined range tag. 
Jung teaches the use of tagging module in order to add some sort of indicator to an item (flag particular item) (para [0114]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wu by utilizing the claimed tagging module as taught by Jung in order to add some sort of indicators (provide flags) to the content for the viewing based on the ambient light and the eye health index of the user. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 9 above, and further in view of Yellott (NPL document Titled: “A unified formula for light-adapted pupil size”.
Regarding claim 13, Wu teaches the electronic device of claim 9, except for wherein the variation in the pupil size of the user is identified using a pupil size estimation model identified based on a Holladay formula. 
Yellott teaches that use of Holladay formula to determine the pupil size is well known (see page 2: where Holladay formula is used to calculated pupil diameter). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the . 
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 9 above, and further in view of Tsukahara et al. (NPL document Titled: “The relationship between baseline pupil size and intelligence”.
Regarding claim 14, Wu teaches the electronic device of claim 9, except for wherein the eye health index for the user is identified using an eyestrain model identified based on hierarchical regression modeling. 
Tsukahara teaches that the use of hierarchical regression analysis is a well know technique in identifying pupil size (see pages 116-117 of the document).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electronic device of Wu by utilizing the claimed hierarchical regression analysis as taught by Tsukahara in order to effectively determine the pupil size of the user. 
Regarding claim 15, the combination of Wu teaches the electronic device of claim 14, and Wu further teaches wherein the eyestrain model identifies a relation between the eye health index and at least one of the identified variation in the pupil size, the at least one user profile, the lumen output of the content to be displayed, and at least one activity of the user (para [0018], [0051], [0057], [0072]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872